Case 1:20-cv-05417-WFK-VMS Document 1 Filed 11/07/20 Page 1 of 19 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

    MICHAEL AZZOPARDI,                               Case No:

            Plaintiff,
                                                     JURY TRIAL DEMANDED
            v.

    BIOSPECIFICS TECHNOLOGIES CORP.,
    JENNIFER CHAO, MICHAEL
    SCHAMROTH, PAUL GITMAN, MARK
    WEGMAN, TOBY WEGMAN, JOSEPH
    TRUITT, MIKE SHERMAN, and COREY
    FISHMAN,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Michael Azzopardi (“Plaintiff”), by Plaintiff’s undersigned attorneys, for

Plaintiff’s complaint against Defendants (defined below), alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to

all other matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s

attorneys.

                                  NATURE OF THE ACTION

       1.        This is an action against BioSpecifics Technologies Corp. (“BioSpecifics” or the

“Company”) and its Board of Directors (the “Board” or the “Individual Defendants”) for their



                                                1
Case 1:20-cv-05417-WFK-VMS Document 1 Filed 11/07/20 Page 2 of 19 PageID #: 2




violations of Sections 14(e), 14(d)(4), and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), 15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a), and Rule 14d-9 promulgated

thereunder by the SEC, 17 C.F.R. § 240.14d-9, in connection with the proposed acquisition (the

“Proposed Transaction”) of BioSpecifics by Beta Acquisition Corp. (“Merger Sub”), a wholly

owned indirect subsidiary of Endo International plc (“Endo”).

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 14(e), 14(d)(4),

and 20(a) of the Exchange Act (15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a)) and Rule 14d-9

promulgated thereunder by the SEC (17 C.F.R. § 240.14d-9).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company was headquartered in this District

during 2020.

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

       6.      Plaintiff is, and has been at all relevant times hereto, an owner of BioSpecifics

common stock.




                                                  2
Case 1:20-cv-05417-WFK-VMS Document 1 Filed 11/07/20 Page 3 of 19 PageID #: 3




       7.      Defendant BioSpecifics is a biopharmaceutical company that develops an

injectable collagenase clostridium histolyticum (“CCH”) for various indications in the United

States and internationally. The Company is incorporated in Delaware. The Company’s

headquarters and principal executive office was located in Lynbrook, New York until April 2020.

The Company’s common stock trades on the NASDAQ Global Market under the ticker symbol,

“BSTC.”

       8.      Defendant Jennifer Chao (“Chao”) is Chairman of the Board of the Company.

       9.      Defendant Michael Schamroth (“Schamroth”) is a director of the Company.

       10.     Defendant Paul Gitman (“Gitman”) is a director of the Company.

       11.     Defendant Mark Wegman (“M. Wegman”) is a director of the Company.

       12.     Defendant Toby Wegman (“T. Wegman”) is a director of the Company.

       13.     Defendant Joseph Truitt (“Truitt”) is Chief Executive Officer (“CEO”) and a

director of the Company.

       14.     Defendant Mike Sherman (“Sherman”) is a director of the Company.

       15.     Defendant Corey Fishman (“Fishman”) is a director of the Company.

       16.     Defendants Chao, Schamroth, Gitman, M. Wegman, T. Wegman, Truitt, Sherman,

and Fishman are collectively referred to herein as the “Individual Defendants.”

       17.     Defendants BioSpecifics and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                              SUBSTANTIVE ALLEGATIONS

   A. The Company’s Relationship with Endo

       18.     The Company owns intellectual property with respect to injectable CCH that is used

to treat, among other indications, Dupuytren’s contracture (“DC”), Peyronie’s disease (“PD”),




                                               3
Case 1:20-cv-05417-WFK-VMS Document 1 Filed 11/07/20 Page 4 of 19 PageID #: 4




frozen shoulder syndrome, uterine fibroids, and cellulite. Injectable CCH is currently approved

and marketed in the U.S. under the trademark XIAFLEX® for the treatment of both DC and PD.

        19.     The Company and Endo are parties to the Second Amended and Restated

Development and License Agreement (the “License Agreement”) which grants Endo the exclusive

worldwide rights to develop, market, and sell certain products containing the Company’s enzyme

CCH, including a product that Endo markets for approved indications under the trademark

XIAFLEX® and a product that recently received marketing approval that Endo intends to

commercialize under the trademark Qwo™.

        20.     The Company derives substantial revenue from its license agreement with Endo,

under which the Company receives license and sublicense income, royalties, milestones and mark-

up on cost of goods sold payments related to the sale, regulatory submissions and approval of

XIAFLEX® and other collagenase products.

        21.     The Company’s revenue from the License Agreement is projected to grow

substantially over the next (7) seven years.

        22.     On July 6, 2020, Endo announced that it received FDA approval of Qwo™

(collagenase clostridium histolyticum-aaes) for the treatment of moderate to severe cellulite in the

buttocks of adult women. Endo anticipates Qwo™ to be available commercially in the U.S. starting

in the first half of 2021.

        23.     In early 2020, Endo announced that it initiated XIAFLEX® development programs

for the treatment of plantar fibromatosis and adhesive capsulitis. Endo had previously collaborated

with partners to commercialize XIAFLEX® and Xiapex® outside of the United States and Canada.

Under the Company’s license agreement with Endo, Endo has the right to further develop CCH




                                                4
Case 1:20-cv-05417-WFK-VMS Document 1 Filed 11/07/20 Page 5 of 19 PageID #: 5




for frozen shoulder and plantar fibromatosis, as well as certain other licensed indications. Endo

has a right to opt-in for use of CCH in the treatment of uterine fibroids.

   B. The Proposed Transaction

       24.     On August 12, 2020, during discussions related to the License Agreement and the

potential for further development of XIAFLEX® and Qwo™ for other indications, the CEO of Endo

indicated to Defendant CEO Truitt that Endo might be interested in acquiring the Company.

       25.     On August 21, 2020, Endo delivered an initial written non-binding indication of

interest to the Company to acquire all of the Company’s issued and outstanding shares of common

stock for $85.00 per share in cash.

       26.     That same day, Centerview Partners LLC (“Centerview”), the Company’s financial

advisor, reached out to Company A to inquire whether it would be interested in learning more

about the Company but Company A declined to proceed.

       27.     On August 25, 2020, the Board determined that Endo’s offer “undervalued the

Company both in terms of the value of the royalty and milestone payments payable for new

collagenase indications and in terms of the potential value creation from purchasing new royalty

bearing assets under the direction of the new management team.”

       28.     On September 1, 2020, at the direction of the Board, representatives of ClearView

Healthcare Partners LLC (“ClearView”) gave a presentation to Endo management on additional

potential indications for XIAFLEX® and Qwo™ to justify why Endo should increase its offer price

for the Company (the “ClearView Presentation”). ClearView was previously engaged by the

Company to advise Company management and the Board on the value of future pipeline CCH

indications. The presentation given to Endo management was adapted for use in negotiations

regarding the Proposed Transaction.




                                                 5
Case 1:20-cv-05417-WFK-VMS Document 1 Filed 11/07/20 Page 6 of 19 PageID #: 6




        29.    On September 8, 2020, Endo indicated it would be willing to consider increasing

the offer price per share to $88.50 in cash subject to due diligence.

        30.    On October 5, 2020, Endo had completed its due diligence and delivered a non-

binding indication of interest to acquire the Company for $87.00 per share in cash. Endo indicated

that this decline in the offer price was due to third party royalty obligations of the Company on

licensed indications.

        31.    On October 6, 2020, Defendant Truitt indicated to Endo’s CEO that Endo’s

proposal was inadequate and would not provide a basis for the Board to move forward.

        32.    On October 7, 2020, Endo’s CEO contacted Defendant Truitt and submitted a “best

and final” offer for Endo to acquire all outstanding shares of the Company for $88.50 per share in

cash.

        33.    Thereafter, the Company and Endo agreed to proceed to negotiate the terms of

definitive transaction agreements on the basis of Endo’s $88.50 per share offer.

        34.    On October 19, 2020, BioSpecifics issued a press release announcing that it had

entered into a definitive merger agreement under which Endo will acquire BioSpecifics for

$88.50 per share in cash. The press release states, in pertinent part:

                     BioSpecifics to be Acquired by Endo Pharmaceuticals

         - All cash transaction at $88.50 per share totaling $658 million in equity value -

        NEWS PROVIDED BY
        BioSpecifics Technologies Corp.
        Oct 19, 2020, 07:30 ET

        WILMINGTON, Del., Oct. 19, 2020 /PRNewswire/ -- BioSpecifics Technologies
        Corp. (NASDAQ: BSTC) announced today that it has entered into a definitive
        merger agreement under which Endo International plc (NASDAQ: ENDP) will
        acquire BioSpecifics for an estimated equity value of approximately $658.0 million
        ($540.0 million in enterprise value net of cash on hand), or $88.50 per share in cash.




                                                 6
Case 1:20-cv-05417-WFK-VMS Document 1 Filed 11/07/20 Page 7 of 19 PageID #: 7




      The transaction was unanimously approved by both BioSpecifics' and Endo's
      Boards of Directors and is anticipated to close during the fourth quarter of 2020.

      “BioSpecifics Technologies Corp. pioneered the development of collagenase-based
      therapies, which has resulted in a robust injectable collagenase (CCH) portfolio,
      consisting of XIAFLEX® to treat the vast number of diseases and medical
      conditions caused by the excess accumulation of collagen and Qwo™ for the
      treatment of cellulite,” said Joseph Truitt, Chief Executive Officer of BioSpecifics.

                                        *      *       *

      Terms of the Agreement
      Under the terms of the merger agreement, Endo, through a wholly-owned
      subsidiary, will commence an all-cash tender offer for all outstanding shares of
      BioSpecifics common stock at a price of $88.50 per share. The closing of the tender
      offer will be subject to a number of conditions, including that a majority of
      BioSpecifics' shares are tendered in the tender offer, the expiration of the waiting
      period under antitrust laws and other customary closing conditions.

      Promptly following the completion of the tender offer, Endo's acquisition
      subsidiary will be merged into BioSpecifics, with any remaining shares of
      BioSpecifics common stock to be canceled and converted into the right to receive
      consideration of $88.50. The merger agreement includes a remedy of specific
      performance and is not subject to a financing condition.

      Advisors
      Centerview Partners LLC acted as the exclusive financial advisor to BioSpecifics
      and Morgan, Lewis & Bockius LLP is serving as legal counsel.

      About BioSpecifics Technologies Corp.
      BioSpecifics Technologies Corp. is a commercial-stage biopharmaceutical
      company. The Company discovered and developed a proprietary form of injectable
      collagenase (“CCH”), which is currently marketed by the Company's partner, Endo,
      as XIAFLEX® in North America for the treatment of Dupuytren's contracture and
      Peyronie's disease. Endo announced that it received FDA approval of CCH for the
      treatment of moderate to severe cellulite in the buttocks of adult women; Qwo™ is
      expected to be available commercially in the U.S. starting in the first half of 2021.
      The CCH research and development pipeline includes several additional potential
      indications including adhesive capsulitis and plantar fibromatosis. For more
      information, please visit www.biospecifics.com.

      About Endo International plc
      Endo International plc (NASDAQ: ENDP) is a specialty pharmaceutical company
      committed to helping everyone they serve live their best life through the delivery
      of quality, life-enhancing therapies. Endo's decades of proven success come from
      a global team of passionate employees collaborating to bring the best treatments


                                               7
Case 1:20-cv-05417-WFK-VMS Document 1 Filed 11/07/20 Page 8 of 19 PageID #: 8




       forward. Together, Endo boldly transforms insights into treatments benefiting those
       who need them, when they need them. Endo has global headquarters in Dublin,
       Ireland and U.S. headquarters in Malvern, Pennsylvania. For more information,
       please visit www.endo.com.

       35.     On     November      2,   2020,    the    Company      filed   a    Schedule   14D-9

Solicitation/Recommendation Statement under Section 14(d)(4) of the Exchange Act (the

“Solicitation Statement”) with the SEC in connection with the Proposed Transaction.

   C. The Solicitation Statement Contains Materially False and Misleading Statements and

       Omissions

       36.     The Solicitation Statement, which recommends that BioSpecifics shareholders

tender their shares to Merger Sub in connection with the Proposed Transaction, omits and/or

misrepresents material information concerning: (i) the Company’s financial projections; (ii) the

financial analyses performed by the Company’s financial advisor, Centerview, in connection with

its fairness opinion; and (iii) potential conflicts of interest involving Centerview.

       37.     The omission of the material information (referenced below) renders the following

sections of the Solicitation Statement false and misleading, among others: (i) Recommendation of

the Company Board; (ii) Reasons for the Company Board’s Recommendation; (iii) Opinion of

Centerview Partners LLC; and (iv) Management Projections.

       38.     The tender offer in connection with the Proposed Transaction will expire at one

minute after 11:59 p.m. New York time on December 1, 2020 (the “Expiration Date”). It is

imperative that the material information that was omitted from the Solicitation Statement be

disclosed to the Company’s shareholders prior to the Expiration Date to enable them to make an

informed decision as to whether to tender their shares. Plaintiff may seek to enjoin Defendants

from closing the tender offer or the Proposed Transaction unless and until the material

misstatements and omissions (referenced below) are remedied. In the event the Proposed


                                                  8
Case 1:20-cv-05417-WFK-VMS Document 1 Filed 11/07/20 Page 9 of 19 PageID #: 9




Transaction is consummated, Plaintiff may seek to recover damages resulting from Defendants’

misconduct.

             1. Material Omissions Concerning the Company’s Financial Projections

       39.      The Solicitation Statement omits material information concerning the Company’s

financial projections.

       40.      The Solicitation Statement provides that the Company’s management prepared

certain non-public unaudited prospective financial information for fiscal years 2021 through 2028

in connection with its evaluation of a proposed transaction. (the “Management Projections”). The

Management Projections were provided to and relied upon by Centerview in connection with its

fairness opinion and related financial analyses. The Management Projections were also provided

to the Board in considering, analyzing and evaluating the Proposed Transaction.

       41.      With respect to the Management Projections, the Solicitation Statement fails to

disclose: (1) all line items underlying Total Net Revenue; and (2) the Company’s net income

projections.

       42.      The line items underlying Total Net Revenue, including a breakdown of projected

revenue by product, will allow shareholders to assess whether they should accept the current offer

for their shares or remain a shareholder of the Company to reap the potential benefits of the

Company’s continued pursuit of its standalone business strategies, including through its licensing

Agreement with Endo. 1

       43.      The Solicitation Statement also fails to provide a fair summary of the ClearView



1
  This information is also material because it appears the Board reviewed this type of information
in reaching its conclusion on August 25, 2020 that Endo’s then $85 per share offer “undervalued
the Company both in terms of the value of the royalty and milestone payments payable for new
collagenase indications and in terms of the potential value creation from purchasing new royalty
bearing assets under the direction of the new management team.”

                                                9
Case 1:20-cv-05417-WFK-VMS Document 1 Filed 11/07/20 Page 10 of 19 PageID #: 10




 Presentation. The ClearView Presentation demonstrated the value of future pipeline CCH

 indications. This information is material because it was used to justify why Endo should increase

 its $85.00 per share offer price and a version of the ClearView Presentation was relied upon by

 Company management and the Board.

        44.     Further, the Solicitation Statement provides that the Management Projections

 “reflect a risk-adjusted outlook, based on certain internal assumptions,” stating in pertinent part:

        The Management Projections reflect a risk-adjusted outlook, based on certain
        internal assumptions about the probability of technical success and regulatory
        approvals and commercialization of XIAFLEX® for additional indications and
        other relevant factors related to the Company’s long-range operating plan,
        including a favorable outcome of the pending litigation on royalty obligations, a
        successful launch of Qwo™ and an expansion of the indications for XIAFLEX®
        that are commercialized and generate revenue for the Company. The Management
        Projections also reflect royalty payment revenue that is payable for a finite term
        under the License Agreement.

        45.     Yet the Solicitation Statement fails to adequately disclose the impact that the risk-

 adjustments, the internal assumptions, and the royalty payment revenue payable under the License

 Agreement with Endo had on the Management Projections, and further fails to quantify the

 assumptions underlying the projections, including “the probability of technical success and

 regulatory approvals and commercialization of XIAFLEX® for additional indications and other

 relevant factors related to the Company’s long-range operating plan, including a favorable

 outcome of the pending litigation on royalty obligations, a successful launch of Qwo™ and an

 expansion of the indications for XIAFLEX® that are commercialized and generate revenue for the

 Company. . . . [and the] royalty payment revenue that is payable for a finite term under the License

 Agreement.”

        46.     The disclosure of the aforementioned information is material because it would

 provide the Company’s shareholders with a basis to project the future financial performance of the




                                                 10
Case 1:20-cv-05417-WFK-VMS Document 1 Filed 11/07/20 Page 11 of 19 PageID #: 11




 Company and would allow shareholders to better understand the financial analyses performed by

 the Company’s financial advisor in support of its fairness opinion. Shareholders cannot hope to

 replicate management’s inside view of the future prospects of the Company. Without such

 information, which is uniquely possessed by Defendant(s) and the Company’s financial advisor,

 the Company’s shareholders are unable to determine how much weight, if any, to place on the

 Company’s financial advisor’s fairness opinion in determining whether to tender their shares in

 connection with the Proposed Transaction.

        47.      The above-referenced omitted information, if disclosed, would significantly alter

 the total mix of information available to the Company’s shareholders.

              2. Material Omissions Concerning Centerview’s Analyses

        48.      In connection with the Proposed Transaction, the Solicitation Statement omits

 material information concerning analyses performed by Centerview.

        49.      The Solicitation Statement provides that, in connection with its fairness opinion

 and related financial analyses, Centerview reviewed:

        certain internal information relating to the business, operations, earnings, cash flow,
        assets, liabilities and prospects of the Company, including certain financial
        forecasts, analyses and projections relating to the Company prepared by
        management of the Company and furnished to Centerview by the Company for
        purposes of Centerview’s analysis, which are referred to in this summary of
        Centerview’s opinion as the ‘Forecasts,’ and which are collectively referred to in
        this summary of Centerview’s opinion as the ‘Internal Data.’

        See Solicitation Statement at 25-26 (emphasis in original).

        50.      In contrast to the Management Projections, the Solicitation Statement, however,

 fails to disclose the Forecasts or the Internal Data.

        51.      The Solicitation Statement fails to disclose the following concerning Centerview’s

 “Discounted Cash Flow Analysis”: (1) the risk-adjusted, after-tax unlevered free cash flows; (2)

 the individual inputs and assumptions underlying the discount rates ranging from 7.5% to 9.5%;

                                                  11
Case 1:20-cv-05417-WFK-VMS Document 1 Filed 11/07/20 Page 12 of 19 PageID #: 12




 (3) the Company’s fully diluted shares outstanding as of October 15, 2020; and (4) the implied

 terminal value of the Company. 2

        52.      With respect to Centerview’s “Analyst Price Target Analysis,” the Solicitation

 Statement fails to disclose the source of the research analyst report utilized by Centerview in its

 analysis.

        53.      The valuation methods, underlying assumptions, and key inputs used by

 Centerview in rendering its purported fairness opinion must be fairly disclosed to BioSpecifics

 shareholders. The description of Centerview’s fairness opinion and analyses, however, fails to

 include key inputs and assumptions underlying those analyses. Without the information described

 above, BioSpecifics shareholders are unable to fully understand Centerview’s fairness opinion and

 analyses, and are thus unable to determine how much weight, if any, to place on them in

 determining whether to tender their shares in connection with the Proposed Transaction. This

 omitted information, if disclosed, would significantly alter the total mix of information available

 to the Company’s shareholders.

              3. Material Omissions Concerning Potential Conflicts of Interest Involving
                 Centerview

        54.      The Solicitation Statement omits material information concerning potential

 conflicts of interest involving Centerview.

        55.      The Solicitation Statement provides that Centerview had not been engaged to

 provide financial advisory or other services to BioSpecifics or Endo during the two years prior to

 the date of its fairness opinion and did not receive compensation from either BioSpecifics or Endo



 2
   It is unclear whether Centerview utilized the unlevered free cash flows from the Management
 Projections, as the Solicitation Statement provides that “Centerview performed a discounted cash
 flow analysis of the Company based on the Forecasts and the calculations of risk-adjusted, after-
 tax unlevered free cash flows.” See Solicitation Statement at 29.

                                                12
Case 1:20-cv-05417-WFK-VMS Document 1 Filed 11/07/20 Page 13 of 19 PageID #: 13




 during such period, stating in pertinent part:

        In the two years prior to the date of its written opinion, except for its current
        engagement, Centerview had not been engaged to provide financial advisory or
        other services to the Company, and Centerview did not receive any compensation
        from the Company during such period. In the two years prior to the date of its
        written opinion, Centerview was not engaged to provide financial advisory or other
        services to Endo, and Centerview did not receive any compensation from Endo
        during such period.

        56.     The Solicitation Statement, however, fails to disclose whether and to what extent

 Centerview provided services to affiliates of BioSpecifics and/or Endo, including the timing and

 nature of the services provided and the amount of compensation received for such services, in the

 two years prior to the date of its fairness opinion.

        57.     Disclosure of a financial advisor’s compensation and potential conflicts of interest

 to shareholders is required due to their central role in the evaluation, exploration, selection, and

 implementation of strategic alternatives and the rendering of any fairness opinions. Disclosure of

 a financial advisor’s potential conflicts of interest may inform shareholders on how much weight

 to place on that analysis.

        58.     The above-referenced omitted information, if disclosed, would significantly alter

 the total mix of information available to the Company’s shareholders.

                                            COUNT I
                       For Violations of Section 14(e) of the Exchange Act
                                     Against All Defendants
        59.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        60.     Section 14(e) of the Exchange Act states, in relevant part:

        It shall be unlawful for any person to make any untrue statement of a material fact
        or omit to state any material fact necessary in order to make the statements made,
        in the light of the circumstances under which they are made, not misleading . . . in
        connection with any tender offer or request or invitation for tenders[.]



                                                  13
Case 1:20-cv-05417-WFK-VMS Document 1 Filed 11/07/20 Page 14 of 19 PageID #: 14




        61.     During the relevant period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false and misleading Solicitation Statement specified

 above, which failed to disclose material facts necessary in order to make the statements made, in

 light of the circumstances under which they were made, not misleading, in violation of Section

 14(e) of the Exchange Act.

        62.     Each of the Individual Defendants, by virtue of their positions within the Company

 as officers and/or directors, were aware of materially false and/or misleading and/or omitted

 information but failed to disclose such information, in violation of Section 14(e) of the Exchange

 Act. Defendants, by use of the mails and means and instrumentalities of interstate commerce,

 solicited and/or permitted the use of their names to file and disseminate the Solicitation Statement

 with respect to the Proposed Transaction.

        63.     The false and misleading statements and omissions in the Solicitation Statement are

 material in that a reasonable shareholder would consider them important in deciding whether to

 tender their shares in connection with the Proposed Transaction.

        64.     Defendants acted knowingly or with deliberate recklessness in filing or causing the

 filing of the materially false and misleading Solicitation Statement.

        65.     By reason of the foregoing, Defendants violated Section 14(e) of the Exchange Act.

        66.     Because of the false and misleading statements in the Solicitation Statement,

 Plaintiff is threatened with irreparable harm.

                                           COUNT II
     For Violations of Section 14(d)(4) of the Exchange Act and Rule 14d-9 Promulgated
                                          Thereunder
                                   Against All Defendants
         67.    Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.



                                                  14
Case 1:20-cv-05417-WFK-VMS Document 1 Filed 11/07/20 Page 15 of 19 PageID #: 15




         68.     Defendants caused the Solicitation Statement to be issued with the intent to solicit

 shareholder support for the Proposed Transaction.

         69.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

 require full and complete disclosure in connection with tender offers. Specifically, Section

 14(d)(4) states, in relevant part:

         Any solicitation or recommendation to the holders of such a security to accept or
         reject a tender offer or request or invitation for tenders shall be made in accordance
         with such rules and regulations as the Commission may prescribe as necessary or
         appropriate in the public interest or for the protection of investors.

         70.     SEC Rule 14d-9(d), adopted to implement Section 14(d)(4) of the

 Exchange Act, states, in relevant part:

         Any solicitation or recommendation to holders of a class of securities referred to in
         section 14(d)(1) of the Act with respect to a tender offer for such securities shall
         include the name of the person making such solicitation or recommendation and
         the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
         or a fair and adequate summary thereof[.]

         71.     In accordance with SEC Rule 14d-9, Item 8 of Schedule 14D-9 requires that a

 company:

         Furnish such additional material information, if any, as may be necessary to make
         the required statements, in light of the circumstances under which they are made,
         not materially misleading.

         72.     During the relevant period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false and misleading Solicitation Statement specified

 above, which failed to disclose material facts necessary in order to make the statements made, in

 light of the circumstances under which they were made, not misleading, in violation of Section

 14(d)(4) of the Exchange Act and SEC Rule 14d-9.

         73.     Each of the Individual Defendants, by virtue of their positions within the Company

 as officers and/or directors, were aware of materially false and/or misleading and/or omitted


                                                  15
Case 1:20-cv-05417-WFK-VMS Document 1 Filed 11/07/20 Page 16 of 19 PageID #: 16




 information but failed to disclose such information, in violation of Section 14(d)(4) of the

 Exchange Act and SEC Rule 14d-9. Defendants, by use of the mails and means and

 instrumentalities of interstate commerce, solicited and/or permitted the use of their names to file

 and disseminate the Solicitation Statement with respect to the Proposed Transaction.

        74.     Defendants acted knowingly or with deliberate recklessness in filing the materially

 false and misleading Solicitation Statement which omitted material information.

        75.     The false and misleading statements and omissions in the Solicitation Statement are

 material in that a reasonable shareholder would consider them important in deciding whether to

 tender their shares in connection with the Proposed Transaction.

                                            COUNT III
                          Violations of Section 20(a) of the Exchange Act
                                Against the Individual Defendants
        76.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        77.     The Individual Defendants acted as control persons of the Company within the

 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

 as officers and/or directors of the Company and participation in and/or awareness of the

 Company’s operations and/or intimate knowledge of the false statements contained in the

 Solicitation Statement filed with the SEC, they had the power to and did influence and control,

 directly or indirectly, the decision-making of the Company, including the content and

 dissemination of the false and misleading Solicitation Statement.

        78.     Each of the Individual Defendants was provided with or had unlimited access to

 copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading prior

 to and/or shortly after these statements were issued and had the ability to prevent the issuance of

 the statements or cause the statements to be corrected. As officers and/or directors of a publicly


                                                 16
Case 1:20-cv-05417-WFK-VMS Document 1 Filed 11/07/20 Page 17 of 19 PageID #: 17




 owned company, the Individual Defendants had a duty to disseminate accurate and truthful

 information with respect to the Solicitation Statement, and to correct promptly any public

 statements issued by the Company which were or had become materially false or misleading.

        79.     In particular, each of the Individual Defendants had direct and supervisory

 involvement in the operations of the Company, and, therefore, is presumed to have had the power

 to control or influence the particular transactions giving rise to the securities violations as alleged

 herein, and exercised the same. The Individual Defendants were provided with or had unlimited

 access to copies of the Solicitation Statement and had the ability to prevent the issuance of the

 statements or to cause the statements to be corrected. The Solicitation Statement at issue contains

 the recommendation of the Individual Defendants to tender their shares pursuant to the Proposed

 Transaction. Thus, the Individual Defendants were directly involved in the making of the

 Solicitation Statement.

        80.     In addition, as the Solicitation Statement sets forth at length, and as described

 herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

 Proposed Transaction. The Solicitation Statement purports to describe the various issues and

 information that they reviewed and considered—descriptions which had input from the Individual

 Defendants.

        81.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

 of the Exchange Act.

        82.     As set forth above, the Individual Defendants had the ability to exercise control

 over and did control a person or persons who have each violated Sections 14(e), 14(d)(4), and Rule

 14d-9 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

 positions as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of




                                                  17
Case 1:20-cv-05417-WFK-VMS Document 1 Filed 11/07/20 Page 18 of 19 PageID #: 18




 the Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

 shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily and permanently enjoining Defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction and

 the tender offer in connection with the Proposed Transaction, unless and until Defendants disclose

 and disseminate the material information identified above to the Company’s shareholders;

        B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding Plaintiff rescissory damages;

        C.      Declaring that Defendants violated Sections 14(e), 14(d)(4), and 20(a) of the

 Exchange Act, and Rule 14d-9 promulgated thereunder;

        D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

 counsel fees and expenses and expert fees; and

        E.      Granting such other and further relief as the Court may deem just and proper.

                                   JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.

 Dated: November 7, 2020                               Respectfully submitted,

                                                       HALPER SADEH LLP

                                                       By: /s/ Daniel Sadeh
                                                       Daniel Sadeh, Esq.
                                                       Zachary Halper, Esq. (to be admitted pro hac
                                                       vice)
                                                       667 Madison Avenue, 5th Floor
                                                       New York, NY 10065
                                                       Telephone: (212) 763-0060
                                                       Facsimile: (646) 776-2600


                                                  18
Case 1:20-cv-05417-WFK-VMS Document 1 Filed 11/07/20 Page 19 of 19 PageID #: 19




                                           Email: sadeh@halpersadeh.com
                                                  zhalper@halpersadeh.com

                                           Counsel for Plaintiff




                                      19
